DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicants’ arguments that Steele does not teach illumination patterns:  Steeles illumination pattern is an identification/status of which lights are on and which lights are off as opposed to an indication of the newly claimed “wherein the illumination pattern indicates shapes and directions of illumination provided by lighting fixtures”/  The examiner therefore is citing multiple references that teach Illumination patterns indicating the shape and direction of illumination.  Villard et al teaches controlling the shape and direction of a lighting fixture “Further, the shape of emitted light from the fixture may be influenced or defined by the use of optical elements such as reflectors and/or secondary optics on some or all of the LED lamps. An optical element such as secondary optic modifies the pattern and/or direction of emitted LED light into shapes such as ovals, circles, etc. depending on the type of secondary optic.” Column 4 line 29-35.  “LEDs are mounted at an angle to the planar surface to tailor the shape and direction of emitted light to use at least most of a light output from the LEDs to create an illumination pattern for at least one of area lighting” Claim 1.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the shape and direction of the emitted light because this would have indicated the lighting coverage of the lights in the building/room.
In regards to applicant’s argument that it is unclear as to whether the OA intends the “inter-processor link152” or the “switch 154” as teaching the gateway recited in the claims.  A gateway is simply a bridge between two systems while a simple link/cable could be interpreted as a gateway usually there is more to it than simply the cable/link such as a switch/buffer/password protection system.  The OA incorrectly pointed to link 152 instead of ethernet switch 154 as the gateway between processor 140 and computer 150.  The claim language as originally written did not require the gateway to process the API calls.  However the newly added limitation of “receive and process a plurality of application program interface (API) calls” makes clear the gateway is more than a simple switch.  Cash et al does not give enough details on the ethernet switch  154 to determine if it processes API calls.  The examiner is citing Lusk et al PN 10,476,860 that teaches a gateway that processes API calls *Figure 6) from a controller to a database (Column 25 lines 37-49).
In regards to applicant’s argument regarding the means plus function language.  The claim language expressly uses means plus function language.  The examiner interpreted the means plus function language as means plus function language.  The OA also interpreted the means plus function language as means plus function language.  The examiner will for applicants benefit include the form paragraph indicating the means plus function language was interpreted as means plus function language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 and Villard et al PN 7,766,508.
In regards to claims 1, 10, 18-19: Steele et al teaches a method comprising: receiving a floorplan image (“graphically represented on a digital floor plan or blueprint displayed to the user at the device.” Para [0100]) that indicates a floor plan of an area of a building (see for example figure 21); receiving a lighting plan that indicates a plurality of fixture (the light bulb icons on the floor plan image of figure 21 “FIG. 21 depicts an exemplary informational view of the mobile application's GUI for presenting the user with information on the status of individual components, e.g., lights or lighting devices of a building automation system, in accordance with an embodiment of the present disclosure.”) locations for a plurality of lighting fixtures in the area of the building; displaying an area view showing the area of the floorplan image (Figure 21); overlaying the area of the floorplan image in the area view with a plurality of fixture graphics indicating the plurality of fixture locations for the lighting fixtures (Also figure 21); displaying a plurality of illumination graphics in the area view that show an illumination pattern provided by the lighting fixtures (“the mobile application's GUI for presenting the user with information on the status of individual components, e.g., lights or lighting devices of a building automation system’). Steele et al also teaches displaying textual fixture data for a lighting fixture associated with the one of the fixture graphics (Figure 22). While Steele et al teaches displaying the illumination pattern/status, Steele et al does not expressly teach detecting an input event at one of the fixture graphics that is associated with one of the lighting fixtures. Frazier teaches an SES event monitor that monitors for elements “When a status change is detected, each status that changed from the Current Status is reported back to the Management Service Layer 706. This new status is now the Current Status. For example, if the current status for a fan element is OK and a status change now reports the element as Fan Fail, an event will be reported that specifies a fan failure. If another status change now specifies that the element is Not Installed, another event will be reported that specifies the fan has been removed from the enclosure. If another status change specifies that the fan element is OK, another event will be generated that specifies that a fan has been hot-plugged and is working properly.” Column 23 lines 23 et seq. It would have been obvious to report back status changes from the light fixtures to the system because this would have kept the lighting information up to date even when a person manually changes the light status.  Steele et al’s illumination pattern is simple an indication of the status of lights and does not include the newly added limitation of “wherein the illumination pattern indicates shapes and directions of illumination provided by lighting fixtures”.  Villard et al teaches controlling the illumination pattern by controlling the shape and direction of a lighting fixture “Further, the shape of emitted light from the fixture may be influenced or defined by the use of optical elements such as reflectors and/or secondary optics on some or all of the LED lamps. An optical element such as secondary optic modifies the pattern and/or direction of emitted LED light into shapes such as ovals, circles, etc. depending on the type of secondary optic.” Column 4 line 29-35.  “LEDs are mounted at an angle to the planar surface to tailor the shape and direction of emitted light to use at least most of a light output from the LEDs to create an illumination pattern for at least one of area lighting” Claim 1.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the shape and direction of the emitted light because this would have indicated the lighting coverage of the lights in the building/room.
Claim(s) 2-3, 7, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 and Villard et al PN 7,766,508 as applied to claim 1 above, and further in view of Kikta et al PN 2002/0152298.
In regards to claims 2, 11, 20: Steele et al teaches receiving data regarding the lighting from the lights and displaying that data. Steele et al teaches displaying data about the lighting system. Steele et al also teaches a controller controlling the lights but does not expressly teach receiving a controller profile. Kikta et al expressly teaches maintaining a database including controller profiles (abstract) and receiving new controller profiles “local control interface 12 may acquire a profile from an application controller at the time of self-configuration” Para [0036]. It would have been obvious to receive controller information/profiles because this would provide information to a user regarding the controllers.
In regards to claim 3: Kikta expressly teaches maintaining profiles.  Villard et al teaches the fixture illumination patterns.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the lighting fixture pattern in the lighting profiles because this would have provided a location to store the information.
In regards to claims 7, 16: Steele et al teaches displaying historical energy usage Para [0111] “The energy savings displayed to the user may be relative to the energy usage of the previous day or any other prior day (e.g., the same day last week, or the same day last year) for which energy usage information is available. Alternatively, the displayed energy savings may reflect an average of energy used over a previous period of time.”
Claim(s) 5, 8, 12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990, Villard et al PN 7,766,508 and Kikta et al PN 2002/0152298 as applied to claim 2 above, and further in view of Cash et al PN 2008/0088180.
In regards to claim 5, 14:  Steele et al teaches displaying labels such as “Mud Room Light Switch” Fig 22. Cash et al teaches the controllers are DALI. Steele et al teaches the user may manually set an address (Para [0035]) Cash et al teaches the lights are DALI digitally.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use DALI controllers because these are standard controller in lighting systems.
In regards to claims 8, 17: Cash et al teaches the controllers are DALI. Both Steele et al and Cash et al display the energy usage (power usage). Cash et al teaches calculating the aggregate energy usage (total power consumption) Para [0046].
In regards to claim 12: Frazier teaches transmitting status information back to a management service layer but does not expressly state the state data is sent through a lighting controller. Cash et al teaches a lighting ballast sending state data (status) Para [0042] “the specific ballast 110 transmits a status message to the PC 150. The status message is transmitted in a relaying fashion back to the PC 150, i.e., in a reverse order than how the polling message is transmitted from the PC 150 to the ballast 110. Preferably, the status message includes the present intensity of the fluorescent lamp.” It would have been obvious to have lighting controllers forward status data of the controlled lights to the host because this is one of the methods the data can be provided.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990 and Villard et al PN 7,766,508 as applied to claim 1 above, and further in view of Ho PN 2017/0124667.
In regards to claim 9: Steele et al teaches administrative data such as lighting control. Steele et al also teaches monitoring power consumption/usage but does not teach the various claimed levels. Ho teaches providing data on power usage that is “hierarchical model of the monitored site based on at least one of a site level, a building level, a floor level, an apartment level, a room level, a room type level, and an equipment type level” claim 8. It would have been obvious to allow the display of the various levels because this would have allowed a determination of what location is using the most energy.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al PN 2015/0198938 in view of Frazier PN 6,078,990, Villard et al PN 7,766,508 and Kikta et al PN 2002/0152298 as applied to claim 11 above, and further in view of Wilson et al PN 5,400,246.
In regards to claim 15: Steele et al teaches displaying status of lighting fixtures but does not teach including an indication of connectivity. Wilson et al teaches “Note that the X-10 icon 115 has been colored or reverse-video shaded to indicate that it has changed from its normal state, X-10 icon 116 is shown in its normal state, and X-10 icon 117 is shaded to indicate that it is disabled, i.e., inactive and not connected to the system.” It would have been obvious to include an indication that the lighting device is “not connected” because this would prevent the user from attempting to control a light that is not connected.

Allowable Subject Matter
Claims 4, 6, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 could be built using Steele et al PN 2015/0198938, Frazier PN 6,078,990, Villard et al PN 7,766,508, Kikta et al PN 2002/0152298 and Lusk et al PN 10,476,860 however not without undue hindsight.  Claim 4 includes details that would require hindsight to combine the references to form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187